    Case 2:20-cv-00327-WKW-SRW Document 21 Filed 04/09/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JUDY DAVIS,                              )
                                         )
             Plaintiff,                  )
                                         )
       v.                                )     CASE NO. 2:20-CV-327-WKW
                                         )               [WO]
STATE OF ALABAMA                         )
DEPARTMENT OF                            )
CORRECTIONS and BULLOCK                  )
COUNTY CORRECTIONAL                      )
FACILITY,                                )
                                         )
             Defendants.                 )

                  MEMORANDUM OPINION AND ORDER

      Before the court is Plaintiff Judy Davis’s motion to amend the complaint to

join an additional Plaintiff, Michele Townsend. (Doc. # 15.) Defendants State of

Alabama Department of Corrections and Bullock County Correctional Facility filed

an opposition. (Doc. # 20.) For the reasons to follow, the motion is due to be

granted.

                          I. JURISDICTION AND VENUE

      Subject matter jurisdiction is proper under 28 U.S.C. §§ 1331 and 1343.

Personal jurisdiction and venue are not contested.
     Case 2:20-cv-00327-WKW-SRW Document 21 Filed 04/09/21 Page 2 of 8




                               II. BACKGROUND

      Plaintiff Judy Davis is employed as a correctional officer at Bullock County

Correctional Facility, an all-male prison. She brings claims under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., for sex discrimination and for

a work environment made hostile by the indecent acts of inmates that are ignored by

Defendants, as well as for retaliation she endured after she complained about the

inmates’ acts. On May 15, 2020, Ms. Davis brought this action within ninety days

of receipt of the Notice of Right to Sue on her charge filed with the Equal

Employment Opportunity Commission (“EEOC”).

      On January 20, 2021, Ms. Davis moved to amend her complaint to add

Michele Townsend. Ms. Townsend worked as a correctional officer at Bullock

County Correctional Facility from July 29, 2017, until May 10, 2019, when she

alleges that she was forced to resign based on Defendants’ “failure to take corrective

action” against the offending inmates. (Doc. # 15-1, at ¶¶ 49, 72.) Ms. Townsend

seeks to join Title VII claims that are similar to Ms. Davis’s.

                                III. DISCUSSION

       Ms. Davis’s request to amend her complaint to add an additional plaintiff is

governed by both Rule 15(a) and 20(a) of the Federal Rules of Civil Procedure. See

Fincher v. Georgia-Pacific, LLC, No. 108-CV-3839, 2009 WL 2601322, at *1 (N.D.

Ga. Aug. 24, 2009) (“In order to amend a complaint to add additional parties after a


                                          2
     Case 2:20-cv-00327-WKW-SRW Document 21 Filed 04/09/21 Page 3 of 8




responsive pleading has been filed, a plaintiff must satisfy . . . the requirements of

Rule 15(a) and demonstrate compliance with one of the other rules governing the

addition of parties, such as Rules 19, 20, or 21.”); see generally Ingram v. CSX

Transp., Inc., 146 F.3d 858, 862 (11th Cir. 1998) (“Although Ingram styled her

motion to add the City as a motion to amend her complaint pursuant to Fed. R. Civ.

P. 15(a), this amendment amounted to a joinder, pursuant to Fed. R. Civ. P. 20.”).

Rule 20(a) and Rule 15(a) are addressed in turn.

A.    Rule 20(a)

      Rule 20(a) permits multiple plaintiffs to join in one action where “(A) they

assert any right to relief . . . with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences,” and “(B) any question of law

or fact common to all plaintiffs will arise in the action.” Fed. R. Civ. P. 20(a).

“Joinder is ‘strongly encouraged’ and the rules are construed generously ‘toward

entertaining the broadest possible scope of action consistent with fairness to the

parties.’” Vanover v. NCO Fin. Servs., Inc., 857 F.3d 833, 839 (11th Cir. 2017)

(quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966)).

      The first prong of Rule 20(a) has “flexible meaning.” A transaction “may

comprehend a series of many occurrences, depending not so much upon the

immediateness of their connection as upon their logical relationship.” Alexander v.

Fulton Cty., 207 F.3d 1303, 1323 (11th Cir. 2000), overruled on other grounds by


                                           3
     Case 2:20-cv-00327-WKW-SRW Document 21 Filed 04/09/21 Page 4 of 8




Manders v. Lee, 338 F.3d 1304 (11th Cir. 2003) (en banc). “[A]ll ‘logically related’

events entitling a person to institute a legal action against another generally are

regarded as comprising a transaction or occurrence.’” Id. (quoting Mosley v. Gen.

Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974)). “The second prong of Rule 20

does not require that all questions of law and fact raised by the dispute be common,

but only that some question of law or fact be common to all parties.” Id. (citing

Mosley, 497 F.2d at 1334).

      Ms. Davis’s proposed amendment joining Ms. Townsend satisfies both prongs

of Rule 20(a). Plaintiffs worked at the same correctional facility during overlapping

time periods; they were employed in the same job position; and their duty station

was in the same four-sided windowed cubicle overlooking the inmates’ dorm

facilities. Plaintiffs also experienced the same adverse working conditions while

working in the cubicle—being subjected to inmates indecently exposing their

genitals and engaging in lewd acts. Defendants and their alleged breaches of policies

also are common to both Plaintiffs’ claims:       Plaintiffs allege that the inmates’

sexually explicit acts went unchecked by Defendants, notwithstanding clear policies

in place to discipline inmate misconduct, and that they suffered retaliation when they

complained. These similarities in Plaintiffs’ place of employment, in their job

positions, in the named Defendants, in the types of alleged discrimination and




                                          4
    Case 2:20-cv-00327-WKW-SRW Document 21 Filed 04/09/21 Page 5 of 8




retaliation, and in the policies allegedly violated demonstrate “logically related

events” giving rise to a Rule 20(a) transaction. Mosley, 497 F.2d at 1333.

      Defendants argue, however, that individualized fact finding is inevitable

because Plaintiffs, at least “at times,” worked different shifts under different

supervisors during different time frames and because of the ebb and flow of inmates

in and out of prison. (Doc. # 20, at 1–2.) For these reasons, Defendants contend

that the claims do not arise out of the same transaction. The court has weighed those

potential distinctions but finds that they do not override the factual commonalities

discussed above: “Absolute identity of all events is unnecessary” under Rule 20(a).

Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974). Moreover, the

focus of Plaintiffs’ claims is not so much on which inmates engaged in the offending

acts but rather on how Defendants addressed Plaintiffs’ complaints about the inmate

misconduct. In sum, the claims that Ms. Townsend would assert against Defendants

arise out of the same transaction or occurrence described in the original Complaint.

      As to the second Rule 20(a) requirement, Defendants pose no objections.

Plaintiffs’ claims involve common questions of Title VII law. Additionally, the

resolution of Plaintiffs’ claims requires answers to overlapping factual questions

concerning Defendants’ enforcement of policies against inmates who engaged in

misconduct, Defendants’ knowledge of the lewd behavior of the inmates, and the




                                         5
     Case 2:20-cv-00327-WKW-SRW Document 21 Filed 04/09/21 Page 6 of 8




measures Defendants either did or did not take to address the incidents. Thus, there

are shared questions of fact.

      While both requirements for permissive joinder under Rule 20(a) are satisfied,

the possibility of a severance at a later time is not foreclosed by this ruling. If after

discovery, the evidence reveals that Plaintiffs’ claims should be severed for trial,

Defendants can move for relief under Federal Rule of Civil Procedure 42(b). At this

stage, however, joinder of Plaintiffs’ claims best serves judicial economy and

efficiency.

B.    Rule 15(a)

      Pursuant to Federal Rule of Civil Procedure 15(a)(2), the court should freely

give leave to a party to amend its pleading “when justice so requires.” Fed. R. Civ.

P. 15(a)(2). Courts “may consider several factors when deciding whether to grant a

motion to amend, including ‘undue delay, bad faith or dilatory motive, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment, and futility of

amendment.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1340–41 (11th Cir. 2014)

(cleaned up). “[U]nless there is a substantial reason to deny leave to amend, the

discretion of the district court is not broad enough to permit denial.” Burger King

Corp. v. Weaver, 169 F.3d 1310, 1319 (11th Cir. 1999) (citation and internal

quotation marks omitted).


                                           6
     Case 2:20-cv-00327-WKW-SRW Document 21 Filed 04/09/21 Page 7 of 8




      Defendants have presented no reason to deny leave to amend under Rule

15(a). First, allowing Ms. Davis’s amendment to add a co-Plaintiff would not cause

undue delay in these proceedings. Discovery, which is in its infancy, does not close

until April 7, 2022. (See Doc. # 18, § 7 (Uniform Scheduling Order).) Trial is not

set until November 7, 2022. (See Doc. # 18, § 1.) Additionally, Ms. Davis sought

leave to amend the complaint prior to the scheduling order’s March 26, 2021

deadline for amending the pleadings. (See Doc. # 18, § 4.) Second, Defendants do

not contend, for good reason, that Ms. Davis’s proposed amendment is brought in

bad faith. Ms. Townsend did not receive her Notice of Right to Sue from the EEOC

until November 2020, and counsel for Ms. Townsend moved to amend the complaint

to add her claims within ninety days of that date. (See, e.g., Doc. # 15-1, at 18.)

Fourth, contrary to Defendants’ argument, the amendment will not cause Defendants

undue prejudice. Uniting Plaintiffs’ claims for discovery promotes judicial economy

and efficiency. The risk of prejudice can be reexamined, if necessary, prior to trial.

Fifth, Defendants have not raised futility as a basis for denying leave to amend.

Leave to amend, therefore, is warranted under Rule 15(a).

                               IV. CONCLUSION

      Because Ms. Davis seeks to amend the complaint to join a plaintiff, both Rule

20(a) and Rule 15(a) of the Federal Rules of Civil Procedure govern the motion. The

prerequisites of each rule are satisfied. Accordingly, it is ORDERED that Ms.


                                          7
     Case 2:20-cv-00327-WKW-SRW Document 21 Filed 04/09/21 Page 8 of 8




Davis’s motion to amend the complaint (Doc. # 15) is GRANTED. On or before

April 19, 2021, Plaintiffs shall electronically file the Amended Complaint with a

current filing date.

      DONE this 9th day of April, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE




                                          8
